DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The Information Disclosure Statements filed 26 December 2019 and 26 February 2021 are made of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Girod US 2015/0305475 in view of Yang 6,041,935.
As to claims 1 and 14, Giorod teaches a cosmetic storage system (figures 1-5, paragraph 0004, cosmetic applicator capable of dispensing multiple different cosmetics) comprising: 
a cosmetic holder (figures 1-3) comprising: 
at least one cosmetic cartridge having an opening configured to receive a first standard cosmetic having an elongated shape (paragraphs 0011-0012, housing is a geometric shape including triangular, square or circular with divider 28 and holder 30 for guiding the extension and retraction of the same or three cosmetics 22, 24 and 26 such as lipstick), 
a main body configured to hold the at least one cosmetic cartridge (figure 1, cosmetic applicator 10), the main body comprising: 
a base having at least one depression configured to receive the at least one cosmetic cartridge therein (figures 1-3, paragraph 0012, base 14), 
and at least one locking mechanism disposed adjacent to the at least on depression that selectively locks the cartridge within the depression (figures 1-3, paragraph 0012, number of buttons 34 has legs 36 with a retaining boss on the end 38 for retaining the legs within the channel 32 in the holder 30, the number of buttons 34 and slots 40 depend on the number of cosmetics contained within the housing), 
a cap disposed on the main body, the cap comprising at least one aperture configured to allow the cosmetic cartridge and the standard cosmetic to pass therethrough (figures 1-3, paragraph 0012, cover 16 includes a attachment component 42 on its lower surface which snaps into an opening 44 in the top face 18 of the housing).
Girod teaches a cosmetic applicator comprising a circular base but does not specifically teach a modular base or stand comprising at least one modular component comprising a cutout configured to receive a second standard cosmetic, the second standard cosmetic having a tray container, the cosmetic holder being configured to removably attach to a top of the modular base.
	Yang teaches a plurality of circular cases 10 that are stacked and provided with a pivot 121 for insertion in and out of case portion 11 for the storage and display cosmetics including eye shadow and lip cream, figures 1-5, column 1, line 45 to column 2, line 31 and column 2, lines 22-31. Yang discloses each outer case portion 11 has an end face provided with a projection 111 of a slightly smaller diameter than the external diameter of the case and the other end face provided with a recess 112 for receiving the projecting 111 of and adjacent case to facilitate stacking, figures 1-5, column 1, lines 45-56. 
	Since Yang teaches a stackable circular case for a plurality of cosmetics, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to attach the stackable case assembly of Yang as the base of the cosmetic applicator of Girod to provide addition cosmetics in the cosmetic applicator.

As to claim 2 with respect to claim 1, Girod teaches the at least on cosmetic cartridge  comprises a lower groove that interfaces with the at least one locking mechanism to selectively lock the cartridge within the depression (figures 1-3, paragraph 0012, each of buttons 34 to release a cosmetic has legs 36 with a retaining boss on the end 38 for retaining the legs within the channel 32 in the holder 30, the number of buttons 34 and slots 40 depend on the number of cosmetics contained within the housing).

As to claim 3 with respect to claim 1, Girod teaches the cosmetic cartridge is cylindrical (figures 1 and 5, paragraph 0011, the housing comprises a geometrical shape such as square, octagonal or circular). 

As to claim 4 with respect to claim 1, Girod teaches the cosmetic storage system of claim 1 comprising a first slide and catch mechanism and an alternative spring actuated mechanism position in the base of the housing 52 activated by a release button 56, figures 3 and 5, paragraphs 0012-0013, but does not specifically teach the at least one cosmetic cartridge comprises an upper magnet and the at least one depression comprises a corresponding lower magnet to removably hold the at least one cosmetic cartridge within the depression. However, it would have been obvious to one skilled in the art before the effective filing date of the instant invention to configure the cosmetic applicator with an upper and lower magnet to removably hold the at least one cosmetic cartridge as an alternative actuation mechanism.

As to claim 6 with respect to claim 2, Girod teaches the main body comprises an outer case disposed around the base and movable relative to the base to at least one predetermined position, the outer case comprising a pressable button which when pressed interfaces with the at least one locking mechanism to unlock the locking mechanism from the lower groove (figures 1-3, paragraph 0012, number of activation buttons 34 to release a cosmetic has legs 36 with a retaining boss on the end 38 for retaining the legs within the channel 32 in the holder 30, the number of buttons 34 and slots 40 depend on the number of cosmetics contained within the housing).

As to claim 10 with respect to claim 1, Girod teaches the first standard cosmetic comprises one of a lipstick, lip gloss, lip balm, pencil, brush, mascara, foundation, or liner (paragraph 0011, cosmetics 22, 24 and 26 include three different shades of lipstick or any combination of lipstick, eyeliner, eyebrow or eyelash mascara, foundation or blush).

As to claim 11 with respect to claim 1, Yang of Girod modified teaches the at least one modular component comprises at least one projection on a top surface, the at least one projection interfacing with the cosmetic holder (figures 1-4, column 1, 45-56, each outer case portion 11 has an end face provided with a projection 111 of a slightly smaller diameter than the external diameter of the case and the other end face provided with a recess 112 for receiving the projecting 111 of and adjacent case to facilitate stacking). 

As to claim 12 with respect to claim 1, Yang of Girod modified teaches the at least one modular component comprises a conical frustum shape (figure 5, column 2, lines 22-36, a circular stackable case assembly).

As to claim 13 with respect to claim 1, Girod modified teaches the cosmetic holder comprises a cylindrical shape and the modular base comprises a conical frustum shape (Girod: figures 1 and 5, paragraph 0011, the housing is a geometrical configuration including circular; Yang: figures 1 and 5, colun 2, lines 1-31, the modular base comprises a conical frustum shape).

As to claim 15 with respect to claim 14, Girod teaches wherein the main body further comprises an ejection system that ejects the cosmetic cartridge from the depression when the locking mechanism unlocks the cartridge (figure 5, paragraph 0014, alternative actuating mechanism wherein each chamber within the housing includes a spring actuated mechanism 50 position in the base of the housing 52 below the cosmetic holder 54 activated by a release button 56).

As to claim 16 with respect to claim 15, wherein the ejection system comprises a conical spring disposed within the depression (figure 5, paragraph 0014, alternative actuating mechanism wherein each chamber within the housing includes a spring actuated mechanism 50 position in the base of the housing 52 below the cosmetic holder 54 activated by a release button 56).


Allowable Subject Matter
Claims 5, 7-9 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/Primary Examiner, Art Unit 2644